Citation Nr: 0508875	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  99-18 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by right elbow pain, to include as 
secondary to service-connected residuals of a laceration 
injury to Muscle Group VIII of the right (major) upper 
extremity with ulnar nerve palsy.

2.  Entitlement to service connection for a chronic 
disability manifested by left wrist pain, to include as 
secondary to service-connected residuals of a laceration 
injury to Muscle Group VIII of the right (major) upper 
extremity with ulnar nerve palsy.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from March 1960 to October 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for disabilities of his 
right elbow and left wrist manifested by pain, both claimed 
as secondary to his service-connected residuals of a 
laceration injury to Muscle Group VIII of the right (major) 
upper extremity with ulnar nerve palsy.

In January 2001 the Board remanded this case to the RO for 
additional evidentiary and procedural development of the 
aforementioned issues on appeal.  Following these 
developments the RO confirmed the prior denials of these 
claims in a March 2003 rating decision / supplemental 
statement of the case (SSOC).  The case was returned to the 
Board in April 2003.

The Board issued a decision in September 2003, which denied 
the veteran's claims for service connection for a right elbow 
disability and a left wrist disability.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The Court issued a joint motion for remand 
in August 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This case is remanded in compliance with the joint 
motion for remand issued by the Court in August 2004.
?	This case is remanded to obtain a new VA examination, 
orthopedic and neurologic, to be conducted concurrently.
?	This case is remanded to obtain a supplemental statement 
from S.G., M.D., taking into account the statement 
furnished by the veteran, dated October 2002, following 
his examination in September 2002.
?	This case is remanded to issue a new opinion, taking 
into account the aforementioned directives as well as 
the September 2001 VA examination for peripheral nerves 
and the October 2001 electromyography (EMG) and nerve 
conduction studies.


In August 2004, the Court remanded this case because the 
September 2003 Board decision failed to consider the 
September 2001 VA examination report for peripheral nerves 
and the October 2001 EMG and nerve conduction studies.  As 
such, the Board failed to consider "all evidence and 
material of record and applicable provisions of law" and to 
provide an adequate statement of reasons or bases for its 
decision.  See 38 U.S.C.A. § 7104(a)(d)(1); see Charles v. 
Principi, 16 et. App. 370, 373 (2002); see also Allday v. 
Brown, 7 Vet. App. 517, 527 (1995).

The August 2004 Court remand also indicated that there was a 
Stegall problem with the Board remand of January 2001.  In 
Stegall v. West, 11 Vet. App. 268, 271 (quoting 38 U.S.C. 
§ 303), the Court held that "a remand by the Board confers 
on the veteran or other claimant, as a mater of law, the 
right to compliance with the remand orders [and] imposes upon 
the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as 'the head of the Department.'"  VA's 
failure to comply with the January 2001 remand order requires 
a remand.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for another VA 
examination.  

Pursuant to the Court remand of August 2004, a supplemental 
report from S.G., M.D. must also be obtained prior to any 
further adjudication of this claim.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is remanded for the following:  

1.  The veteran should be afforded a VA orthopedic and 
neurologic examination CONCURRENTLY, by qualified 
physicians in order to determine the nature and extent 
of his right elbow and left wrist pain.  The claims 
folder must be made available to the examiners to review 
in conjunction with the examination so that the 
veteran's entire medical history can be taken into 
consideration, and the examiners are requested to 
indicate in the examination report that the claims 
folder has been reviewed.  The examiners should offer 
JOINT OPINIONS to the following:

		A.  Does the veteran have a disorder of the right 
elbow?

B.  Specifically state whether the right median 
nerve disorder diagnosed in connection with the VA 
examination dated February 1998, IS AT LEAST AS 
LIKELY AS NOT producing pain that is related to the 
service-connected right Muscle Group VIII 
laceration residuals.

C.  Does the veteran suffer from a left wrist 
disability manifested by pain?

D.  If a left wrist disability is diagnosed, IS IT 
AT LEAST AS LIKELY AS NOT that his service-
connected right laceration residuals of Muscle 
Group VIII with ulnar nerve palsy is etiologically 
related to any left wrist disorder.

E.  Render an opinion as to whether the service-
connected right arm injury residuals have 
aggravated any left wrist disorder.

F.  If it is found that the service-connected right 
arm disorder has aggravated a left wrist disorder, 
the examiners should render an opinion as to the 
degree of disability (but only that degree) over 
and above the degree of disability that existed 
prior to the aggravation.

2.  A supplemental statement should be obtained from 
S.G., M.D. if possible.  After the VA examination 
conducted by S.G., M.D. in September 2001, the veteran 
submitted a statement in October 2001 further detailing 
his symptoms.  S.G., M.D., or another examiner, should 
review the September 2001 examination report in 
conjunction with the October 2001 statement from the 
veteran.  Any additional notes or further diagnoses 
should be detailed in an additional statement.

3.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claims for service-connection for a left 
wrist disability and a right elbow disability, secondary 
to the service-connected right Muscle Group VIII 
laceration residuals with ulnar nerve palsy, must then 
be readjudicated.  In the event that the claim is not 
resolved to the satisfaction of the veteran, he should 
be furnished a Supplemental Statement of the Case, and 
the reason for the decision.  The veteran must be given 
the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



